Title: From James Madison to Albert Gallatin, 11 March 1804 (Abstract)
From: Madison, James
To: Gallatin, Albert


11 March 1804, Department of State. Asks that a warrant for $200 “be issued in favor of Peleg Wadsworth … to satisfy a Bill for that sum drawn by Mrs. Rebecca Arundel, mother of Richard OBrien…, to be paid out of the fund applicable to the salaries of the Consuls of the U. States with the Barbary Powers, and to be charged to Richard OBrien.”
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). 1 p.


